                            UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

IN RE:

JEFFREY S. CARMAN
GLENDA CARMAN,                                         CASE NO. 19-14906-jps
                                                       CHAPTER 13

         Debtors                                       JUDGE JESSICA PRICE SMITH


                                                       CREDITOR US BANK NATIONAL
                                                       ASSOCIATION A TRUSTEE’S
                                                       OBJECTION TO DEBTORS’ OBJECTION
                                                       TO AMENDED PROOF OF CLAIM 3-1
                                                       (DOC. #35)




         Creditor US Bank National Association as Trustee for Adjustable Rate Mortgage Trust

2005-5 Mortgage Backed Pass-Through Certificates, Series 2005-5 (“Creditor”) by and through

counsel hereby objects to Debtors Jeffrey and Glenda Carman’s (“Debtors”) Objection to

Amended Proof of Claim (Claim No. 3-1; Doc. #35).

         Debtors’ objected to the total secured claim in the amount of $113,402.68 and the total pre-

petition arrearage claim in the amount of $7,841.33. Creditor submits that the Debtors’ objections

have no basis and should be overruled.

The Total Secured Claim In The Amount Of $113,402.68

         In support of this objection Creditor states that Debtors executed A Promissory Note on

February 28, 2005. The Promissory Note was secured by a Mortgage that encumbers Debtors

premises located at 2113 Harrison Avenue, Sheffield Township, Ohio 44055. The Promissory

Note has been indorsed in blank and the Mortgage has been assigned to Creditor.




19-14906-jps       Doc 37    FILED 04/21/20       ENTERED 04/21/20 13:58:05           Page 1 of 20
       There was a prior default in payment by Debtors that was resolved through a Home

Affordable Modification Agreement (“Modification Agreement”), a copy of which is attached

hereto as Exhibit A. The Modification Agreement became effective on August 1, 2016. The new

principal balance in accordance with the Modification Agreement was $109,264.19. $51,314.19

of the new principal balance was a Deferred Principal Balance, which accrued no interest. Further,

no payments on the Deferred Principal Balance were required. There is a provision in the

Modification Agreement that could result in the forgiveness of the Deferred Principal Balance if

certain conditions are met. Debtors argue in their objection that a portion of the Deferred Principal

Balance, specifically the sum of $34,209.48, should have been forgiven. This, in turn, would

reduce the Deferred Principal Balance to $17,104.73.

       However, Creditor submits the conditions to forgive the Deferred Principal Balance have

not been met. The relevant portion of the Modification Agreement states:

       Provided I am not in default on my new payments such that the equivalent of
       there full monthly payments are due and unpaid on the last day of any month,
       on each of the first, second and third anniversaries of 05/01/2016, the Lender
       shall reduce the Deferred Principal Balance of my Note installments equal to
       one-third of the Deferred Principal reduction amount.

       Creditor argues that based on the payment history in Form 410A attached to the Amended

Proof of Claim, Debtors made a contractual payment in accordance with the terms of the

Modification Agreement on October 23, 2016 that was applied to the August 2016 payment due

date. No further contractual payments were received from the Debtors until February 2017.

Therefore, on the last day of January 2017 the Debtors had three full monthly payments that were

due and unpaid. This constitutes a breach of the Modification Agreement and the Deferred

Principal Balance forgiveness was nullified. Consequently, there is no sum that is to be forgiven

and the total secured claim in the amount of $113,402.68 as set forth in the Amended Proof of

Claim is correct.




19-14906-jps        Doc 37   FILED 04/21/20      ENTERED 04/21/20 13:58:05            Page 2 of 20
The Total Pre-Petition Arrearage Claim In The Amount Of $7,841.33

       Debtors argue that two sums should be deducted from Creditor’s pre-petition arrearage of

$7,841.33. The first item that Debtors argue should be deducted is the sum of $2,751.53. In

support of this allegation, Debtors point to Creditor’s Off-Scheduled Escrow Statement dated

August 12, 2019 (See attached Exhibit B) which reflects an escrow surplus in the amount of

$2,751.53. Debtors claim the escrow surplus should be deducted because it is a surplus. However,

in making this argument Debtors failed to state that in the Off-Scheduled Escrow Statement there

is language to indicate that the $2,751.53 escrow surplus is a projection as if the Debtors had been

making monthly mortgage payments that would result in the loan being contractually current. It

is not an actual surplus. Therefore, the sum of $2,751.53 should not be deducted from the pre-

petition arrearage because this sum was never paid by the Debtors.

       The Debtors also state that the sum of $765.43 should be removed from the pre-petition

arrearage. The Debtors call this sum an “incorrect shortage,” but provide no explanation why they

believe it is incorrect. Creditor submits that the bankruptcy was filed on August 9, 2019. The

payment history in Form 410A attached to the Amended Proof of Claim Form reflects a $0.00

escrow balance and an amount due for funds advanced by the Creditor on the Debtors’ behalf in

the amount of of $765.43. The basis for the negative escrow balance of $765.43 is detailed in

Columns J and O of the 410A. Debtors have submitted no evidence to suggest why they feel the

information contained in Column O is not accurate. Further, Creditor’s required escrow cushion

is $1,456.66. Debtors have not questioned this sum at all. Therefore, Creditor submits that total

pre-petition arrearage claim in the amount of $7,841.33 is accurate and the Debtors objection

should be overruled.




19-14906-jps     Doc 37     FILED 04/21/20       ENTERED 04/21/20 13:58:05           Page 3 of 20
       For the reasons set forth above Creditor submits that Debtors’ objections to the total

secured claim in the amount of $113,402.68 and the total pre-petition arrearage claim in the amount

of $7,841.33 have no merit and the objections should be overruled.



                                             Respectfully Submitted,

                                             /s/ Phillip Barragate
                                             ____________________________________
                                             Shapiro, Van Ess, Phillips & Barragate, LLP
                                             Phillip Barragate (00630147)
                                             Matthew Murtland (0088290)
                                             4805 Montgomery Road, Suite 320
                                             Norwood, OH 45212
                                             Phone: (216-373-3116
                                             Fax: (847) 627-8805
                                             Email: pbarragate@logs.com
                                             mmurtland@logs.com




19-14906-jps     Doc 37     FILED 04/21/20      ENTERED 04/21/20 13:58:05           Page 4 of 20
                               CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 21st day of April, 2020, a copy of the
foregoing was served to the following:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

       William C. Behrens, The Dann Law Firm Co., LPA, on behalf of Jeffrey Carman a/k/a
       Jeffrey S Carman and Glenda Carman, debtor(s), at billbehrens@dannlaw.com


       Lauren A Helbling, on behalf              of   the   Chapter   13   Trustee’s   office   at
       lhelbling13@ecf.epiqsystems.com

       United States Trustee at Registered address @usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Jeffrey Carman a/k/a Jeffrey S Carman, 2113 Harrison Avenue, Lorain, OH 44055
       Glenda Carman, 2113 Harrison Avenue, Lorain, OH 44055



                                            /s/ Phillip Barragate
                                            ____________________________________
                                            Shapiro, Van Ess, Phillips & Barragate, LLP
                                            Phillip Barragate (0063017)
                                            Matthew Murtland (0088290)
                                            4805 Montgomery Road, Suite 320
                                            Norwood, OH 45212
                                            Phone: (216) 373-3116
                                            Fax: (847) 627-8805
                                            Email: pbarragate@logs.com
                                            mmurtland@logs.com




19-14906-jps     Doc 37    FILED 04/21/20        ENTERED 04/21/20 13:58:05         Page 5 of 20
                                                                     PHH Mortgage Services
                                                                     P.O. Box 5452
                                                                     Mt. Laurel, NJ 08054-5452


  Off-Scheduled Escrow Statement                                                                         Loan number:
  August 12, 2019
                                                                                                         Questions?
                                                                      EXHIBIT                            Visit us at
                                                                                                         www.MortgageQuestions.com

           JEFFREY S CARMAN                                                    A                         Call toll free 1-877-744-2506
                                                                                                         Fax 1-856-917-8300
           C/O ZACHARY B. SIMONOFF
           124 MIDDLE AVE STE 500
           ELYRIA, OH 44035-5631




  Why am I getting this statement?
  In accordance with federal guidelines your escrow account is reviewed at least one time per year; however, certain circumstances
  may require an additional review. This statement is a result of that review known as an escrow analysis statement, which determines
  if sufficient funds are available to pay your taxes and/or insurance. This statement is a projection of your escrow account and may
  also include a history of the escrow activity on your loan since the time you last received an escrow analysis statement. The
  enclosed update follows notice of the account's involvement in a bankruptcy petition, filed on August 8, 2019 under chapter 13 of
  the Bankruptcy Code. This statement should be reviewed carefully. The mortgage payment may be affected. Please contact us at
  the number above if this account is not part of a Chapter 13 proceeding or plan. If this account has filed for any other Bankruptcy
  protection or received an Order of Discharge in a Chapter 7 bankruptcy case, or received any other discharge under the U.S.
  Bankruptcy Code that applied to the referenced property, please be advised that this Notice is for information purposes only and
  not intended as an attempt to collect a debt against you personally.

  What does this mean to me?
  Because your escrow account is projected to have more money than is needed, there is a surplus of $2,751.53; however, this
  surplus is being retained due to the status of your mortgage. Once your loan returns to a current status, please contact our
  Customer Service Department at the above referenced number to determine if the surplus is still valid.

  What is a surplus?
  A surplus is the difference between the anticipated escrow balance, which is greater than the required escrow balance at the
  beginning of the analysis cycle. A surplus typically results from changes in taxes and/or insurance. Please refer to the enclosed FAQ
  for additional information.
  Anticipated escrow account balance (as of August 31, 2019):                           $4,208.19
  Required escrow account balance (as of August 31, 2019 ):                             $1,456.66
  Difference resulting in an escrow account surplus:                                    $2,751.53




                                                                                                                                                  See reverse è

  This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However, if the debt is in
  active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for informational purposes only with regard to our
  secured lien on the above referenced property. It is not intended as an attempt to collect a debt from you personally.
                                                                                                                                                   Page 1 of 3

                                                                                            Borrower Name: JEFFREY S CARMAN
                                                                                            Loan Number:




                                                         This space is intentionally left blank.




19-14906-jps               Doc 37             FILED 04/21/20                     ENTERED 04/21/20 13:58:05                                    Page 6 of 20
  What is my new monthly payment?
  Effective September 2019, your new monthly mortgage payment will be: $511.46
                                Current Payment             New Payment
  Principal & Interest                  $215.89                     $215.89
  Escrow Deposit                       $312.71                      $295.57
  Total Payment                         $528.60                     $511.46

  If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure your
  new total monthly payment amount is updated with your service provider.

  Payment Change Breakdown
  Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
  monthly escrow payment of $295.57, we added up the actual or estimated tax and insurance payments for the next 12 months
  beginning with the September 2019 payment and divided the total by 12. Included for the comparison are the Annual Payments we
  projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.

  Description                               Current Annual Payment                 Projected Annual Payment
  Taxes                                                $2,459.34                                $2,406.74
  Insurance                                            $1,140.00                                $1,140.00

  TOTAL                                                  $3,599.34                                       $3,546.74


  Prior Year Account History and Coming Year Projections
  This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
  projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
  the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
  determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that a payment or disbursement has
  not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from projected activity either in the
  amount or date.

  Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
  (RESPA) the lowest monthly balance in your escrow account should be no less than $591.14 or 1/6th of the total annual projected disbursement
  from your escrow account, unless your mortgage documents or state law specifies otherwise.

  Your projected anticipated lowest account balance of $3,342.67 will be reached in January 2020. When subtracted from your minimum required
  balance of $591.14, an Escrow Surplus results in the amount of $2,751.53. These amounts are indicated with LP. You will receive an Annual
  Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you should keep
  this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service Department
  toll free at 1-877-744-2506.



             Escrow account projections for the coming year
                                                        Anticipated amounts            Anticipated amounts
                                                               paid into your               paid out of your         Anticipated escrow           Required escrow
  Date                    Description                    escrow account ($)             escrow account ($)           account balance ($)        account balance ($)
                          Opening balance                                                                                    4,208.19                1,456.66
  Sep 2019                HAZARD INS.                                 295.57                     1,140.00                    3,363.76                  612.23
  Oct 2019                                                            295.57                                                 3,659.33                  907.80
                                                                                                                                           Continued on next page




                                                                                                                                                  Page 2 of 3


  Change of name or address
  If your contact information has changed, please give us the new
  information below.

  Name (first, middle, last)


  Address (number and street)                                                   Suite no.


  City                                                  State                   Zip code


  Home telephone                                 Business telephone             Extension

  (          )                                   (        )
  E-mail address




19-14906-jps                    Doc 37          FILED 04/21/20                      ENTERED 04/21/20 13:58:05                                Page 7 of 20
                                                       PHH Mortgage Services
                                                       P.O. Box 5452
                                                       Mt. Laurel, NJ 08054-5452


  Off-Scheduled Escrow Statement (continued)                                                 Loan number:
  August 12, 2019                                                                            Questions?
                                                                                             Visit us at
             JEFFREY S CARMAN
                                                                                             www.MortgageQuestions.com
             C/O ZACHARY B. SIMONOFF
             124 MIDDLE AVE STE 500                                                          Call toll free 1-877-744-2506
             ELYRIA, OH 44035-5631                                                           Fax 1-856-917-8300




          Escrow account projections for the coming year (continued)
                                        Anticipated amounts          Anticipated amounts
                                               paid into your             paid out of your           Anticipated escrow                      Required escrow
  Date            Description            escrow account ($)           escrow account ($)             account balance ($)                   account balance ($)
  Nov 2019                                          295.57                                                    3,954.90                          1,203.37
  Dec 2019                                          295.57                                                    4,250.47                          1,498.94
  Jan 2020        COUNTY TAX                        295.57                          81.93                     4,464.11                          1,712.58
  Jan 2020        COUNTY TAX                                                       448.45                     4,015.66                          1,264.13
  Jan 2020        COUNTY TAX                                                       672.99                     3,342.67                            591.14 LP
  Feb 2020                                          295.57                                                    3,638.24                            886.71
  Mar 2020                                          295.57                                                    3,933.81                          1,182.28
  Apr 2020                                          295.57                                                    4,229.38                          1,477.85
  May 2020                                          295.57                                                    4,524.95                          1,773.42
  Jun 2020        COUNTY TAX                        295.57                          81.93                     4,738.59                          1,987.06
  Jun 2020        COUNTY TAX                                                       448.45                     4,290.14                          1,538.61
  Jun 2020        COUNTY TAX                                                       672.99                     3,617.15                            865.62
  Jul 2020                                          295.57                                                    3,912.72                          1,161.19
  Aug 2020                                          295.57                                                    4,208.29                          1,456.76
  Total                                          $3,546.84                     $3,546.74

                                           LP - indicates your required escrow lowest balance


          Prior year account History
                                                         Amounts paid into                    Amounts paid out of                             Escrow account
                                                       your escrow account                   your escrow account                                     balance
  Date            Description             Anticipated ($)         Actual ($)    Anticipated ($)         Actual ($)       Anticipated ($)            Actual ($)
                  Opening balance                                                                                            4,511.74                437.94
  Jun 2019        COUNTY TAX                    299.94                     *            61.67                    *           4,750.01                437.94
  Jun 2019        COUNTY TAX                                                           469.71                    *           4,280.30                437.94
  Jun 2019        COUNTY TAX                                                           724.57                    *           3,555.73                437.94
  Jun 2019        COUNTY TAX                                                                               81.93*            3,555.73                356.01
  Jun 2019        COUNTY TAX                                                                            448.45*              3,555.73                 -92.44
  Jun 2019        COUNTY TAX                                                                            672.99*              3,555.73               -765.43
  Jul 2019                                      299.94                     *                                                 3,855.67               -765.43
  Aug 2019                                      299.94          4,973.62 E                                       E           4,155.61              4,208.19
  Sep 2019        HAZARD INS.                   299.94                     *         1,140.00                    *           3,315.55
  Oct 2019                                      299.94                     *                                                 3,615.49
  Nov 2019                                      299.94                     *                                                 3,915.43
  Dec 2019                                      299.94                     *                                                 4,215.37
  Jan 2020        COUNTY TAX                    299.94                     *           448.46                    *           4,066.85
  Jan 2020        COUNTY TAX                                                           673.00                    *           3,393.85
  Jan 2020        COUNTY TAX                                                            81.93                    *           3,311.92
  Feb 2020                                      299.94                     *                                                 3,611.86
  Mar 2020                                      299.94                     *                                                 3,911.80
  Apr 2020                                      299.94                     *                                                 4,211.74
  May 2020                                      299.94                     *                                                 4,511.68
  Total                                       3,599.28          4,973.62             3,599.34         1,203.37




                                                                                                                                             Page 3 of 3

19-14906-jps             Doc 37     FILED 04/21/20                ENTERED 04/21/20 13:58:05                                          Page 8 of 20
                                  EXHIBIT
                                         B




19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 9 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 10 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 11 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 12 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 13 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 14 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 15 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 16 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 17 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 18 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 19 of 20
19-14906-jps   Doc 37   FILED 04/21/20   ENTERED 04/21/20 13:58:05   Page 20 of 20
